Citation Nr: 1644003	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-39 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for astigmatism.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a mental condition.

3.  Entitlement to service connection for a mental condition.

4.  Entitlement to service connection for degenerative joint disease, emphasis on left side of body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

INTRODUCTION

The Veteran served on active duty from June 1974 to November 1976 and from July 1978 to October 1979, including service in Germany from April 1975 to June 1978 and from December 1978 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims to reopen his previously denied claims of service connection for astigmatism and mental condition and denied service connection for deterioration of all joints especially on the left side.  He filed a notice of disagreement later that month.  The RO issued a September 2010 statement of the case and the Veteran perfected his appeal with a VA Form 9 later that month.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  In an unappealed May 1996 rating decision, the RO denied service connection for astigmatism.

2.  The evidence first received after the May 1996 rating decision, and not cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate a claim of service connection for astigmatism.

3.  In an unappealed December 2006 rating decision, the RO denied service connection for mental condition.

4.  The evidence received since the December 2006 rating decision, and not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a mental condition.  

5.  The Veteran does not have posttraumatic stress disorder (PTSD), or any other mental condition, that is etiologically related active service.

6.  The Veteran does not have degenerative joint disease, emphasis on left side of body, which is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision, denying service connection for astigmatism, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been received with respect to the claim of service connection for astigmatism; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The December 2006 rating decisions denying service connection for mental condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  New and material evidence has been received with respect to the claim of service connection for a mental condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for a mental disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  The criteria for service connection for degenerative joint disease, emphasis on left side of body, have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2009 and July 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a relevant PTSD examination in January 2016.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.

The Board notes that the Veteran has not been provided a medical examination as to the claim involving degenerative joint disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As explained further along in this decision, there is not evidence establishing the in-service injury that the Veteran asserts caused this disability.  Hence, VA has no duty to provide an examination.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subjects of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  New and Material Evidence - Astigmatism

The Veteran is seeking to reopen his claim of service connection for astigmatism.  The Board notes that the Veteran was separately denied service connection for status post retinal detachment repair and cataract excision of left eye in an unappealed April 2009.  His December 2009 notice of disagreement specifically addressed the December 2009 denial of astigmatism.  Thus, only that eye condition will be considered.

The Veteran was originally denied service connection for astigmatism in a May 1996 rating decision because astigmatism was considered a congenital or developmental defect which was unrelated to military service and not subject to service connection.  The Veteran did not appeal this rating decision and no new and material evidence was received within one year of its issuance. Thus, the May 1996 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran filed the current claim to reopen in December 2008.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The evidence received since the May 1996 denial consists of the Veteran's lay statements, including his hearing testimony, and additional treatment records.  These records do not contradict the finding that the Veteran's astigmatism is a congenital defect and therefore not a disability for VA purposes.

As such, this new evidence does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for astigmatism have not been met.





III.  New and Material Evidence - Mental Condition

The Veteran was originally denied service connection for mental condition in a February 2005 rating decision because there was no evidence that the claimed condition existed and no evidence of a diagnosis of or treatment for a mental condition in service.  The Veteran did not appeal this rating decision and no new and material evidence was received within one year of its issuance. Thus, the February 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156 (b).

The Veteran's subsequent April 2006 claim to reopen was denied in a December 2006 rating decision for failure to submit new and material evidence.  No new and material evidence had been received within one-year following the issuance of this rating decision.  Thus, the December 2006 rating decision also became final.  See id.

The Veteran filed the current claim to reopen in December 2008.

The evidence received since the December 2006 denial includes medical treatment records showing mental health diagnoses of major depressive disorder and posttraumatic stress disorder.  As such, this new evidence relates to an unestablished fact (i.e., current diagnoses) necessary to substantiate his claim.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a mental condition have been met.


IV.  Service Connection - Mental Condition

The Veteran is seeking service connection for a mental condition that he describes as posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

Although the December 2009 rating decision denied this claim for lack of new and material evidence, the later February 2016 supplemental statement of the case adjudicated this underlying service connection claim on its merits.  Therefore the Board can proceed in considering this service connection on its merits. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  When, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  See id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See id.  Examples of behavior changes that may constitute credible evidence of the stressor.  See id.

Generally, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen, 10 Vet. App. 128, 142.  However, in the context of a PTSD claim based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau v. Brown, 9 Vet. App. 389 (1996), and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts have made plain that, a claim for service connection for PTSD based on in-service personal assault, favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether the claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382 n.1.

In this case, the record shows a diagnosis of PTSD and major depressive disorder.  See generally, VA treatment records; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  The January 2016 VA examiner disagreed with this diagnosis, finding that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The examiner did diagnose a different mental condition, - other specified personality disorder with antisocial traits.  The examination report is extensive.  

At the time of his September 1976 separation from his first period of service, the Veteran reported occasional nervous trouble, but an examination at that time found no psychiatric abnormality.  During his second period of service, the Veteran underwent an August 1978 mental status examination, which found no significant mental illness.  

At the outset the Board finds that the appeal must be denied for lack of a current disability resulting from disease or injury.  The examination report just discussed is the most probative evidence as to what mental disorder, if any, the Veteran has had at any time during his claim and appeal.  The reason the Board finds this the most probative is because the examiner provided better reasoning than any of the other evidence contains and had an extensive review of the Veteran's mental health history, as well documented in the report.  The examiner specifically addressed whether he had another psychiatric disorder, other than PTSD, and explained that he did - the personality disorder.  If the examiner found him to have any other mental health condition, to include a depressive disorder, it follows that the examiner would have discussed this in the report, as the personality disorder was discussed.  Regulation provides that personality disorders are not diseases or injuries within the meaning of applicable legislation but rather are congenital or developmental defects.  38 C.F.R. § 3.303(c) (2015).  Therefore, the Veteran's only mental condition, a personality disorder, fails to satisfy the current disability element necessary to establish service connection.  

The Board will also address the question of the in-service stressor in this case as it has been a focus of the claim, although the medical evidence determining that the Veteran has not had PTSD did not depend on the lack of in-service stressor.  

To this end, the Veteran reports that he was the victim of a sexual assault on March [redacted], 1976, wherein three fellow servicemen raped him.  See November 2013 Statement in Support of Claim for PTSD Secondary to Personal Assault.  During the hearing before the undersigned, the Veteran testified that he reported the alleged rape to his superiors during military service and that he saw a psychiatrist twice about the alleged rape but was told to "suck it up."  Despite his statement that he reported this incident, to his superiors and was seen by a psychiatrist concerning it, there is no mention of it in his military records.  The Board recognizes that it is improper to treat the absence of contemporaneous service records reporting the sexual assault as pertinent evidence that the sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1322 (Fed. Cir. 2013).  The Federal Circuit explained that this is because research shows that victims of sexual assault do not typically report it.  Here, however, the Veteran states that he did report it to superiors and saw a psychiatrist concerning it.  Footnote 8 from AZ v. Shinseki is relevant in this context.  That footnote states that the appellants in AZ did not dispute that where a veteran claims to have reported a sexual assault to military authorities, but no report is found, the absence of the report may be pertinent to the evaluation of the claim.  

Thus, the Board has looked to other means of corroborating the Veteran's account.  The Veteran has pointed to his numerous disciplinary problems in service as evidence that this assault occurred and resulted in PTSD.  In this regard, the Board notes that the Veteran's disciplinary problems predated March 1976.  In the year prior to this incident, the Veteran's personnel record shows repeated failure to report for duty, uniform violations, an Article 15 punishment for negligently failing to secure weapons received from the arms room, and reports of disrespectful behavior towards his superiors.  See generally, military personnel records.  As these behaviors were exhibited prior to March 1976, the January 2016 examiner found the Veteran's subsequent behavioral problem in-service to be more likely an extension of the Veteran's overall character and less likely a marker of personal assault.

Additionally, the January 2016 examiner noted inconsistencies in the Veteran's account.  In August 2006, the Veteran reported military sexual trauma of being "harassed by female officers" in service and that some of the officers would refuse to promote you if you did not have sex with them.  He did not mention the March 1976 incident at that time.  In an August 2009 VA treatment record, the Veteran reported nightmares and intrusive thoughts about the dead bodies that he saw in the six months of dealing with dead bodies in Vietnam.  This is inconsistent with his military personnel record, which shows no service in Vietnam and a military occupational specialty of wheeled vehicle mechanic.  An October 2010 treatment record notes the Veteran's report of being bullied in service.  His first report of the March 1976 attack was his November 2013 Statement in Support of Claim for PTSD Secondary to Personal Assault.  At the time of his January 2016 examination, the Veteran described his in-service assault as occurring while he was unconscious after drinking and that he had no memory of the incident but awoke with anal pain.  At his hearing, the Veteran testified that while drinking in the motor pool "one thing led to another" and he was assaulted.  It is unclear if this is meant as an indication that he was awake during the assault, in contrast with his earlier report of being unconscious.

The January 2016 examiner specifically found no markers consistent with military sexual assault.  The Veteran first reported this in-service sexual assault in November 2013.  In his earlier records, he attributed his symptoms to other in-service incidents, including a report of processing dead bodies in Vietnam for six months that is in direct conflict with his record of assignments.  While mindful of the sensitive nature of sexual assault, the Board notes that the Veteran's August 2009 report of processing of dead bodies in Vietnam is more suggestive of a tendency towards false reporting than of discomfort with discussing sensitive topics with treatment providers.

Ultimately, the Board finds that the preponderance of the evidence shows that the Veteran is not a credible historian as to his reported in-service events, to include the in-service sexual assault.

Based on the above, the Board finds that the weight of the evidence tends to show that the Veteran's reports of an in-service sexual assault are not credible.  Absent competent and credible evidence of an in-service incurrence or aggravation of a disease or injury, service connection is not warranted for PTSD.  Moreover, the weight of evidence shows that he has not had a mental disorder for which service connection can be granted - the current disability element is not met.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V.  Service Connection - Joint Condition

The Veteran is also seeking service connection for deterioration of all joints, especially on the left side, which he has associated with an in-service fall from a tank.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the record shows the Veteran's complaints of and treatment for joint pain.  See generally VA treatment records.

At his July 2016 hearing, the Veteran reporting falling from a tank in service, landing on his left side.  The Veteran is competent to report an in-service fall from a tank.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994)(non-expert witnesses are competent to report that which they have observed with their own senses).  The question then becomes whether that report is credible.

The record does not show a documented in-service injury to the joints of the Veteran's left side and does not show complaints of left side symptoms for thirty years after his separation from service.  While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336 (Fed. Cir. 2006).  Likewise, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In his July 2016 testimony, the Veteran stated that he was scarred by this in-service injury, his collar bone was knocked loose, his ribs were bruised, he was laid up for over a month, and he was put on physical profile.  His service treatment records are silent for any complaints of or treatment for a joint condition.  There is no record of this fall from a tank, no record of a convalescence period, and no physical profile.  Given the reported severity of the injury and the reported duration of convalescence, the absence of any record of either in his service treatment records is concerning.  Here, the records appear complete and the type of injury and treatment that the Veteran states occurred is of a kind that the Board would expect to find in the service records if the injury did occur.  The Board thus finds the service treatment records more probative of what injuries the Veteran suffered during service than his more current reports.

Furthermore, the Veteran specifically denied broken bones; arthritis, rheumatism, bursitis; back pain; and bone, joint, or other deformity on his September 1976 and September 1979 Reports of Medical Examination and his separation examinations found no musculoskeletal abnormalities.  Instead, the first documented joint complaint in the record is a June 2009 complaint of leg pain that notes this condition began two months prior.  This suggests an onset of symptoms thirty years after the Veteran's separation from service.  An October 2009 treatment record notes the Veteran's report that he "injured his back while playing and hit a tank," which differs somewhat from the fall of a tank described in his July 2016 testimony.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's report of an in-service injury to his left side.  The in-service element is not met as to this claim, and therefore neither is the nexus element.  

Thus, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for degenerative joint disease, emphasis on left side of body, and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for astigmatism is not reopened.

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a mental condition; thus, to that extent the appeal is granted.

Service connection for a mental condition is denied.

Service connection for degenerative joint disease, emphasis on left side of body, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


